DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	Applicant’s amendment and remarks filed June 2, 2021, are responsive to the office action mailed February 3, 2021.  Claims 1-20 were previously pending and claims 1, 5, 8, 12, 15, and 19, are amended.  Claims 1-20 are therefore currently pending and considered in this office action.
Pertaining to objections in the previous office action
The disclosure was objected to because of informalities.  The amendment of the first paragraph of the specification has resolved this matter and the objection is withdrawn.  
Claim 5 was objected to for informalities. The amendment has resolved this matter and the objection is withdrawn.  
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant's arguments filed June 2, 2021, have been fully considered but they are not persuasive.  Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bifolco (U.S. Patent Application Publication No. 2021/0004881 A1) in view of Gupta (U.S. Patent Application Publication No. 2013/0151417 A1).
Applicant argues 
“the Office Action originally cites to the adaptive distribution platform 910 of Bilfoco (sic) as teaching or suggesting the claimed content management system, but then later cites to a different portion of Bilfolco (sic), namely the merchant computing system 130, as disclosing or suggesting the claim embodiment wherein the publishable content is constructed from within the content management system. Applicant respectfully submits therefore, that Bilfolco (sic) cannot be said to teach or suggest at least the claim embodiments "a content management system (CMS)" or "wherein the publishable content is constructed from within the content management system, wherein said publishable content incorporates an instance of the product-field software object into a machine readable code of the publishable content.”  Remarks pp.10-11.

This is not persuasive because the claims do not identify any particular structural relationship between the content management system and the commerce provider system which may or may be the prior art merchant computing system in applicant’s analogy.  The claim merely indicates that a server API allows communication between them, and the content management system incorporates fields into the content while the .
Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bifolco (U.S. Patent Application Publication No. 2021/0004881 A1) in view of Gupta (U.S. Patent Application Publication No. 2013/0151417 A1) and further in view of Kiarostami (U.S. Patent Application Publication 2011/0191206 A1).  Arguments directed to these rely on the previous argument and are therefore also unpersuasive.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 13 and 20 recite the limitation “a product.” It is unclear whether the product refers to “a product” as stated in claims 1, 8, and 15, respectively, or if this refers to a new product. The limitation will be interpreted as any product. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bifolco (U.S. Patent Application Publication No. 2021/0004881 A1) in view of Gupta (U.S. Patent Application Publication No. 2013/0151417 A1).

Regarding Claim 1, Bifolco discloses a system for management and delivery of shoppable content, comprising (see at least [0026] FIG. 1A is a diagram depicting a subscription integration platform…a subscription enables a user to order an item, via the Internet or any other network, in accordance with an adaptive schedule over multiple deliveries or shipments…An “item,” as used in at least some examples, may refer to either a product or service, or both, for which a subscription may be implemented, managed, and adapted, according to various embodiments):
a server application programming interface (API) that enables communication between a content management system (CMS), including a processor and memory, and a commerce provider system (see at least [0034] Merchant computing system 130a to 130n each may be configured to generate formatted data and/or executable code (e.g., via an API or other software modules) to provide a product page 132 that offers, for example, an item for sale online [API code can be executed]; Adaptive distribution platform 910 [content management system (CMS)], as described herein, may be configured to facilitate “adaptive” scheduling services to deliver or ship a product based on calculated default frequency, as described herein, via a computing system platform for multiple online or Internet-based retailers and service providers, both of which may be referred to as merchants. In this example, a merchant may be associated with a corresponding one of merchant computing systems 930a, 930b, or 930n [merchant computing systems are considered to be commerce provider systems] that includes one or more computing devices (e.g., processors, servers, etc.), one or more memory storage devices (e.g., databases, data stores, etc.), and one or more applications (e.g., executable instructions for performing adaptive ;
a content-type software object that represents publishable content (See at least [0034] subscription integration platform 110 may be configured to generate subscription management portion 128a [content-type software object] for injection into portion 128b, which is a portion of product page 132 [publishable content]; [0071] As software, the above-described techniques may be implemented using various types of programming or formatting languages, frameworks, syntax, applications, protocols, objects, or techniques). 
a product-field software object defined in the content management system that represents a type of field that can be added to the publishable content, and that defines attributes of a product that are populated with values supplied from the commerce provider system via the server API to the content management system (See at least [0029] Further to diagram 100…As shown, subset of frequencies can include a group of individual frequencies 115 including 1 week, 2 weeks, 3 weeks, 1 month (i.e., 4 weeks), 2 months, 3 months, 4 months, etc., with each frequency indicating a rate at which an item may be shipped (e.g., to a location at which a subscriber resides) [the default delivery frequency is interpreted to be the product attribute; interface portion 128c on figure 1 is interpreted to be the product-field e.g., via an API or other software modules) to provide a product page 132 that offers, for example, an item for sale online with respect to terms based on a portion 128b. As shown, portion 128a may be injected into portion 128b of product page 132 to form an integrated product page 141,” [0037] FIG. 1A…In various examples, multiple merchant computing systems 130a to 130n [commerce provider system] may be configured to provide data from which to determine a default frequency 157.]);
wherein the publishable content is constructed from within the content management system, wherein said publishable content incorporates an instance of the product-field software object into a machine readable code of the publishable content (See at least [0034] …Subscription management portion 128a may include executable instructions and/or formatted data (e.g., data formatted with respect to XML, etc.) to represent a subscription offer, which may include a default frequency, according to various embodiments. Formatted data may also include a file formatted to include content (e.g., formatted as HTML) and/or executable instructions (e.g., functionality formatted as script, such as JavaScript), …. subscription integration platform 110 may be configured to generate subscription management portion 128a for injection into portion 128b, which is a portion of product page 132… [0095] … adaptive distribution platform 910 is configured to generate formatting data (e.g., XML, JSON, etc.) that may represent or include data representing a default frequency with which to integrate to form a hybrid webpage of a merchant computing system. Adaptive distribution platform 910 is configured to collaborate with, for example, a web server e.g., as a third-party) to generate an integrated product page 941. Thus, subscription management portion 928a may be injected into page 914 (e.g., seamlessly) so that integrated product page 941 may be presented to a user 944, whereby the user need not discern subscription management portion 928a originates from other than merchant 930n. As such, platform 910 may be configured to generate hybrid web pages, such as integrated product page 941, whereby multiple entities may be configured to collaborate to facilitate optimal delivery of items among disparate entities from which at least a portion of a service is implemented.);
wherein the publishable content is published and interpreted or executed by a computer to display the publishable content (See at least [0033] Further to diagram 100, merchant computing systems 130a to 130n may be coupled via network 120b to any number of subscriber computer systems 140a, each of which is shown to include a subscriber computing system 142 and a corresponding user 144 [140a is the computer/shopper device]; [0035] user input 159 may be configured to display a subset of frequencies 117, with a default frequency 157 being presented. User input 155 is configured to confirm the selection and “add” to a cart the selection [subscription options displayed to shopper/computer when the shopper/computer clicks the ‘deliver every’ option 159]); and
wherein the commerce provider system sends to the computer, based on an interaction with the publishable content at the computer, data associated with the product (See at least [0035] Further to FIG. 1A, subscription integration platform 110 may be configured to generate integrated product page 141 that includes portion 128c via computing system 142 associated with user 144. As shown, an integrated portion 128c may include a portion of the user interface in which to accept input signals. For example, integrated portion 128c may be configured to generate a user input 151 to accept data signals that indicate whether the item may be scheduled as a one-time delivery, and a user input 153 to accept data signals that indicate whether an item (e.g., diapers) is selected and scheduled as part of a subscription. As shown, an item may be selected via a portion 128c and may be responsive to, for example, either user input 151 indicating a one-time delivery or user input 153 indicating a subscription. As shown, integrated portion 128c is shown to further include a default frequency 157, for example, in terms of “t” units of time for a subscribed item. In this example, a unit may be any length of time (e.g., a day, a week, a month, etc.) and “t” may represent a value for which a subscription repeats. According to various embodiments, user input 159 may be configured to display a subset of frequencies 117, with a default frequency 157 being presented. User input 155 is configured to confirm the selection and “add” to a cart the selection [the computer is interpreted to be the shopper, based on the interaction of the shopper choosing the delivery frequency, ‘delivery every’ options 159 are available to the user by a drop-down menu which is considered to be data associated with the product]).

a type of publishable content; a server application programming interface (API) that enables communication. 
Gupta, on the other hand, teaches a type of publishable content; a server application programming interface (API) that enables communication (See at least [0016] The DWG platform [content management system] facilitates parties such as sellers [commerce provider system] to add payment acceptance to their applications or websites with a simple integration. The DWG platform allows sellers (or developers working for the sellers) to customize payment acceptance using dynamically generated buy buttons or widgets that capture payments from customers [widgets are considered to be a type of publishable content]; [0034] The customer client 502 may display the payment application at 520. When the payment application is displayed on the customer client 502, the customer 501 may enter payment information in one or more fields of the payment application at 525 [payment application is another type of publishable content]; [0042] For example, the customer client 502 may display a "pop up" to the user indicating that additional options are required or optional for their order and request the appropriate input [a pop up is another example of a type of publishable content]; [0126] If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to: Application Program Interfaces (API) information passage [in order to communicate the system can utilize API]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bifolco, a type of publishable content; a server application programming interface (API) that enables communication, as taught by Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bifolco, to include the teachings of Gupta, in order to help retailers simply integrate a payment option for shoppers (Gupta, [0016]).

Regarding Claim 2, Bifolco and Gupta teach the system of claim 1. 
Bifolco discloses wherein the commerce provider system receives, from the computer, data associated with the interaction; and wherein the commerce provider system performs an action associated with the product (See at least [0035] a unit may be any length of time (e.g., a day, a week, a month, etc.) and “t” may represent a value for which a subscription repeats. According to various embodiments, user input 159 may be configured to display a subset of frequencies 117, with a default frequency 157 being presented. User input 155 is configured to confirm the selection and “add” to a cart the selection [user input [interaction from the shopper/computer] on 155 is an action and in result of that action the product with the delivery subscription is added to cart. The computer receives the action and in response to the interaction the system adds the product to the cart]).

Regarding Claim 3, Bifolco and Gupta teach the system of claim 1. 
wherein the server API operates to receive account information and credentials that are associated with an account at the commerce provider system; and wherein the server API utilizes the account credentials to authenticate a user of the content management system at the commerce provider system, which provides access by the content management system to data stored at the commerce provider system.
Gupta, on the other hand, teaches wherein the server API operates to receive account information and credentials that are associated with an account at the commerce provider system; and wherein the server API utilizes the account credentials to authenticate a user of the content management system at the commerce provider system, which provides access by the content management system to data stored at the commerce provider system (See at least [0020] FIG. 2 shows a data flow diagram illustrating dynamic widget generation in some embodiments of the DWG. In one embodiment, a seller 202 (or a developer) may use a client 204 to register as a developer in the DWG Platform at 205. During registration, the seller may provide login and/or other identifying information such as a name, country, currency, email address, password, userid [these are interpreted to be account credentials], postback URL, and/or the like [the commerce provider (seller/developer) creates an account with the content management system (DWG Platform)]; [0021] Upon receiving the registration request from the seller, the DWG platform server may, at 215, create a developer account and store the details of the account in a developer database 211… shared secret key may be used to generate encrypted tokens necessary for authenticating the seller with the DWG platform .
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bifolco, wherein the server API operates to receive account information and credentials that are associated with an account at the commerce provider system; and wherein the server API utilizes the account credentials to authenticate a user of the content management system at the commerce provider system, which provides access by the content management system to data stored at the commerce provider system, as taught by Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bifolco, to include the teachings of Gupta, in order to help retailers simply integrate a payment option for shoppers and to ensure the system is secure (Gupta, [0016]; [0078]).


Regarding Claim 6, Bifolco and Gupta teach the system of claim 1. 
However, Bifolco does not explicitly teach wherein the machine readable code enables retrieving real-time pricing and inventory information regarding a product from the commerce provider system, based on one or more of the attributes of the product.
Gupta, on the other hand, teaches wherein the machine readable code enables retrieving real-time pricing and inventory information regarding a product from the commerce provider system, based on one or more of the attributes of the product (See at least [0064] In some embodiments, the widget's calculation of total cost may be modified by the address information selected within the widget, such address information being optionally automatically loaded from a virtual wallet (e.g., v.me and/or the like) or third party server via a dynamic link, e.g., 716c, the quantity of item selected, tax costs, shipping costs, VAT costs, price changes, real-time .
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bifolco, wherein the machine readable code enables retrieving real-time pricing and inventory information regarding a product from the commerce provider system, based on one or more of the attributes of the product, as taught by Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bifolco, to include the teachings of Gupta, in order to help retailers simply integrate a payment option for shoppers and to ensure the system is secure (Gupta, [0016]; [0078]).

Regarding Claim 7, Bifolco and Gupta teach the system of claim 1. 
wherein a server API contract requires that real-time pricing and inventory attributes be links that can retrieve real-time data associated with these attributes.
Gupta, on the other hand, teaches wherein a server API contract requires that real-time pricing and inventory attributes be links that can retrieve real-time data associated with these attributes (See at least [0064] In some embodiments, the widget's calculation of total cost may be modified by the address information selected within the widget, such address information being optionally automatically loaded from a virtual wallet (e.g., v.me and/or the like) or third party server via a dynamic link, e.g., 716c, the quantity of item selected, tax costs, shipping costs, VAT costs, price changes, real-time commodity prices, and/or the like [in order to have access to the real-time pricing and inventory attributes its assumed that this is allowed/agreed upon by both parties, this agreement is interpreted to be a contract]; (Claim 15). The method of claim 14, additionally comprising a dynamic amount lookup link suitable for obtaining real-time cost amounts; [0116] In one embodiment, the database component 919 includes several tables 919a-i...A product/services table 919i includes fields such as, but not limited to: product_id, seller_id, developer_id, product_name, product_description, inventory_quantity, next_inventory_order_date, next_inventory_order_amount, model_number, manufacturer, and/or the like [inventory quantity, order date and amount is interpreted to be inventory information on a product; product name, product description, model number are product attributes]).
wherein a server API contract requires that real-time pricing and inventory attributes be links that can retrieve real-time data associated with these attributes, as taught by Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bifolco, to include the teachings of Gupta, in order to help retailers simply integrate a payment option for shoppers and to ensure the system is secure (Gupta, [0016]; [0078]).

Claim 8 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 9 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 10 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 13 recites a method comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 14 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.

Claim 15 recites a medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 16 recites a medium comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 17 recites a medium comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 20 recites a medium comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bifolco (U.S. Patent Application Publication No. 2021/0004881 A1) in view of Gupta (U.S. Patent Application Publication No. 2013/0151417 A1) and further in view of Kiarostami (U.S. Patent Application Publication 2011/0191206 A1).
Regarding Claim 4 Bifolco and Gupta teach the system of claim 1. 
However, the combination of Bifolco and Gupta does not explicitly teach wherein the content management system, via the server API, operates to request that the commerce provider system send data describing/defining a set of products offered for sale by the commerce provider system; and wherein the content management system receives a list of products, along with the data describing/defining the list of products.
Kiarostami, on the other hand, teaches wherein the content management system, via the server API, operates to request that the commerce provider system send data describing/defining a set of products offered for sale by the commerce provider system; and wherein the content management system receives a list of products, along with the data describing/defining the list of products (See at least [0005] In some cases individuals or organizations wish to sell their creations over the Internet, i.e. perform e-commerce. Typically, individuals, henceforth referred to as sellers, use an existing, centralized, e-commerce website to list and sell their creations to avoid the cost and complexity of attempting to add e-commerce capability to their own personal blog or website… Marketplace websites enable a seller to list items for sale and to provide descriptive information including text, photos, and videos on a web page provided by the e-commerce provider. Marketplaces also provide shopping carts, accept online payments, make payments to the seller after deducting any sales commissions, and provide the seller with sales reports. A marketplace, in effect, creates and manages a store for the seller…there is a need to sell creations easily and efficiently from a seller's personal website, thus forming a distributed or decentralized e-commerce marketplace [the seller is interpreted to be the commerce provider system, the buyer is interpreted to be the computer] ; [0014] FIG. 1 is a simplified block diagram of an embeddable distributed e-commerce and community building system (EDECS) that enables a buyer using a buyer computer to purchase one or more creations from a seller website and/or seller blog, in accordance with an embodiment of the present invention [the EDECS is interpreted to be the content management system]; [0008] The present invention provides a system and method which enables a seller to easily add e-commerce services directly to his/her own website. The invention provides product selection and shopping cart capabilities right on a seller's website. It also provides the back-office services required to fulfill the purchase orders by integrating with various .
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bifolco, wherein the content management system, via the server API, operates to request that the commerce provider system send data describing/defining a set of products offered for sale by the commerce provider system; and wherein the content management system receives a list of products, along with the data describing/defining the list of products, as taught by Kiarostami, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bifolco, to include the teachings of Kiarostami, in order to enable a seller to easily add e-commerce services directly to his/her own website and provide the seller back-office services (Kiarostami, [0008]).

Regarding Claim 5, Bifolco, Gupta and Kiarostami teach the system of claim 4. 
Kiarostami further discloses wherein a server API contract associated with the server API defines which types of data are to be made available by the commerce provider system in order to fulfill a contract defined by the server API contract (See at least [0104] Seller portal 134 enables seller 115 to create an account with EDECS 100 by going through a registration process. The registration process enables seller 115 to provide a unique username and password, his/her contact information and method payment information that enables EDECS 100 to make electronic payments to seller 115 for his/her share of the proceeds for sales of his/her creations or for sales of products based on his/her commissions. The portion of each sale to be paid to seller 115 is specified in a seller agreement that is agreed to during the registration process .
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bifolco, wherein a server API contract associated with the server API defines which types of data are to be made available by the commerce provider system in order to fulfil a contract defined by the server API contract, as taught by 

Claim 11 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 12 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 18 recites a medium comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 19 recites a medium comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        July 31, 2021